                 Case 1:19-cr-00389-UNA Document 37 Filed 10/01/19 Page 1 of 1
US. Department of Justice
United States Attorney                      ORIGINAL
                                                                    October 1, 2019
                                                                    Date Submitted;.

                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA

 UNITED STATES OF AMERICA                                       Indictment/ Inforn;ra,tibn


 V.
                                                                     lil9CE3§9^ —^
 JUAN RAMIREZ, A/K/A JUAN RAMIREZ-
 SANCHEZ/ A/K/A MENE
                                                        October 1,2019
                                                        Date of Indictment

                            REQUEST FOR ARRAIGNMENT - In Marshals Custody

 Juan Ramirez/ 72657019
 (Name)
 Robert A. Deyton Detention Facility                          September 27, 2019
 (Institution)                                                (Date Verified)

 ATTORNEY FOR DEFENDANT


Other defendants previously arraigned (or now set for arr.)

Scott McAfee
Assistant U.S. Attorney
